DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed 10/12/2020. With cancellation of claim 21, Claims 1-20 are pending and have been considered below.



Claim Objections
Claim 16-19 are objected to because of the following informalities:  claim 16 recites “a scheduling subband” in line 3, however in each of lines 6, 7 and 8 reference is made to “the scheduling subbands”; Thus in line 3 the recitation should be changed from “a scheduling subband” to “scheduling subbands”.  Claims 17-19 are objected for their direct/indirect dependencies.
Appropriate correction is required.



Allowable Subject Matter
Claims 1-15, 20 allowed.
Claims 16-19 in this application are objected to as discussed above in this office action, but would be allowable if rewritten to overcome any objection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The prior art references considered close Harrison et al. (US 2020/0162133) discloses a multi resource uplink sounding and antenna subset transmission system with subband precoding matrix indicator (TPMI) are signaled via DCI to the UE for allocated PRBs in UL; Liu (US 2020/0119783) discloses information transmission system with PUSCH scheduling bandwidth divided in subbands; but none of the prior art of record discloses an apparatus and method for scheduling subband allocation comprising, receiving downlink control information (DCI) sent by a base station, and determining scheduling subbands in a physical uplink shared channel (PUSCH), and establishing a correspondence between precoding indications in the DCI and the scheduling subbands in the PUSCH according to at least one parameter of a total number of the scheduling subbands in the PUSCH or a total frequency domain distance of the scheduling subbands in the PUSCH and according to a total number of the precoding indications in the DCI.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Wang et al. (US 2019/0229785) discloses facilitating semi open loop based transmission diversity for uplink transmissions for 5G or other networks.

This application is in condition for allowance except for the following formal matters: 
Claims 16-19 in this application are objected to as discussed above in this office action, but would be allowable if rewritten to overcome any objection as set forth above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631